SUMMARY ORDER
Plaintiff Lorgio Hernandez, proceeding pro se, filed an action in the United States District Court for the Eastern District of New York under 42 U.S.C. § 1983, alleging that Police Officer Oscar Johnson subjected him to excessive force on September 21, 1997. On defendants’ motion, the District Court dismissed the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure because plaintiff’s claims were time-barred. See Hernandez v. Johnson, CV 03-2413 (E.D.N.Y. Mar. 16, 2004). Plaintiff appeals from that order.
We have considered all of plaintiffs arguments and have found each of them to be without merit. We affirm for substantially the reasons set forth in the District Court’s Memorandum and Order dated March 16, 2004.
>J{ t'fi Hí ^ ^ *
Accordingly, the judgment of the District Court is hereby AFFIRMED.